*105OPINION.
Lansdon :
To prevail in its contention in this proceeding the petitioner must prove that it sustained a net loss in its operations during the year preceding the taxable year. If it was in operation during only a part of such year, it must show that the factional year included all the time from its beginning in business as a corporation until the end of the taxable period. The Commissioner admits that the petitioner sustained a loss but denies all the other material allegations of the petition. The petitioner offered no proof of either of the conditions that must be satisfied to entitle it to relief under the provisions of section 204 of the Revenue Act of 1921, as we have heretofore interpreted that section in the Appeal of Carroll Chain Co., 1 B. T. A. 38.

Judgment will be entered for the Gom/missioner.